t c memo united_states tax_court regina s davis petitioner v commissioner of internal revenue respondent docket no 5882-o00l filed date regina s davis pro_se stephen j neubeck for respondent memorandum opinion powell special_trial_judge this case is before the court on respondent’s motion for summary_judgment and petitioner’s motion to strike for lack of personam sic jurisdiction petitioner seeks review of respondent’s denial of relief under - - sec_6330 at the time the petition was filed petitioner resided in cincinnati ohio the facts may be summarized as follows respondent issued notices of deficiency determining deficiencies in petitioner’s federal income taxes and additions to tax rounded to the nearest dollar as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the notices were sent to petitioner pincite high meadows drive cincinnati ohio this is the same address shown on the petition filed in this case petitioner did not file a petition to seek review of respondent’s determinations of the deficiencies and additions to tax and respondent assessed the liabilities on or about date respondent sent a notice_of_intent_to_levy and petitioner requested a hearing pursuant to sec_6330 on date after a hearing before an appeals officer respondent notified petitioner that her objections to collection were denied unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date petitioner filed a petition in this court to review respondent’s actions the petition simply alleges that petitioner was denied a lawful due process hearing respondent filed an answer respondent subsegquently filed a motion for summary_judgment sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days of notice_and_demand for payment the secretary may collect such tax by levy upon the taxpayer’s property sec_6330 generally provides that the secretary cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review in the form of an appeals_office hearing sec_6330 provides issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory sec_6330 was enacted by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 q4e- notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the determination of the appeals officer may be reviewed judicially if the taxpayer files a timely petition in this court or in an appropriate united_states district_court see sec_6330 in 114_tc_176 we noted that where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion the constitutionality of the levy provisions has long been established see 472_us_713 115_tc_35 we assume therefore that when petitioner refers to a denial of a due process hearing she is referring to statutory rights under sec_6330 rather than a constitutional attack on the levy power in the hearing before this court petitioner alleged that she was denied due process on the grounds that she is not a taxpayer because the internal revenue laws repealed the national prohibition act anything that was called adjusted_gross_income is actually the quam guam income_tax and that does not apply to petitioner the u s internal revenue - service is a function of the puerto rican bureau of alcohol_tobacco_and_firearms the secretary of health and human services is the only one who can determine wages the form_1040 was classified as a virgin island return and petitioner had no connection with the virgin islands it’s a felony to disclose the social_security_number to the internal_revenue_service prior to service of a notice and the internal_revenue_service is not an agency of the united_states initially we note that the petition for review of respondent’s determination to proceed with levying petitioner’s property does not satisfy the requirements of our rules rule b requires that the petition contain clear and concise assignments of each and every error in respondent’s determination and clear and concise statements of the facts on which petitioner bases each assignment of such error a general statement that petitioner was denied due process is insufficient in response to respondent’s motion for summary_judgment petitioner filed a motion to strike for lack of personam jurisdiction in which she states that the united_states tax_court lacks jurisdiction over states of the united_states of america and is limited to the states of the united_states which includes the district of columbia puerto rico virgin islands guam american samoa other unnamed possessions and insular possessions of the federal government petitioner’s conclusion is that the tax court’s jurisdiction is limited to the district of columbia puerto rico territories and insular possessions and accordingly the court lacks jurisdiction to accept motions filed by the commissioner -- - second as we understand petitioner’s position she contends that she is not liable for the taxes petitioner does not allege that she did not receive the notices of deficiency for the tax_liabilities in issue nor does she allege that she did not have an opportunity to contest the deficiencies under sec_6330 b a taxpayer is precluded from contesting the existence or amount of the tax_liability at an appeals_office hearing or in this court unless a taxpayer did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute such tax_liability see 115_tc_576 goza v commissioner supra pincite third even if petitioner were not precluded from contesting the liabilities the arguments that she makes are totally frivolous finally it should be pointed out that petitioner has not contended that any other issue under sec_6330 should have been considered she did not offer any collection alternative or offer-in-compromise as to these issues the propriety of respondent’s determination is deemed to be conceded see rule b in sum petitioner has not raised any issue that would call into question the correctness of respondent’s determination to proceed with the collection of the tax_liabilities under these circumstances it makes no difference whether we grant - respondent’s motion for summary_judgment or dismiss the case for failure to state a claim upon which relief may be granted in all events our decision affirms respondent’s determination to proceed with collection accordingly respondent’s motion is granted and petitioner’s motion shall be denied we next consider whether this court should impose a penalty against petitioner under sec_6673 that section provides that in proceedings before this court where the position of a taxpayer is frivolous or groundless the court may impose a penalty not to exceed dollar_figure in pierson v commissioner supra pincite the court warned that we would impose the sec_6673 a penalty in collection cases arising under sec_6320 and or sec_6330 if the taxpayer instituted or maintained such a case primarily for delay or took a position that was frivolous in such proceeding furthermore at the hearing in this case the court warned petitioner that the penalty could be imposed petitioner did not heed our warnings’ and persisted in making frivolous and groundless arguments accordingly we award a penalty to the united_states of dollar_figure under sec_6673 an appropriate order and decision will be entered ‘ wayne c bentson appeared with petitioner at the hearing and attempted to represent her bentson is not qualified to practice before this court and the court refused to recognize him bentson is no stranger to this court see bentson v commissioner tcmemo_1987_172 where we imposed damages under the statutory antecedent of sec_6673 of dollar_figure against bentson
